Appeal from a judgment of the Supreme Court, Wyoming County (Mark H. Dadd, A.J.), entered March 31, 2009 in a personal injury action. The judgment on liability was entered in favor of plaintiff and against defendants James Leaton and Alan Leaton, doing business as Leaton Farms, following a jury trial.
It is hereby ordered that the judgment so appealed from is unanimously affirmed without costs.
Same memorandum as in Potter v Jay E. Potter Lbr. Co., Inc. (71 AD3d 1565 [2010]). Present—Scudder, P.J., Peradotto, Carni, Green and Gorski, JJ.